DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 Regarding Claim 1, Roberson US20180363456 discloses a system comprising: a downhole device (actuator 310 of fig.3A and ¶17) including an actuator (coil 312 of fig. 3A and ¶17) to induce controlled pulses into a downhole environment at a first location for being detected at a second location (at sensor 230 and to operate the downhole device; and a control package (information handling system 311 of fig. 3A and ¶17) connected to the actuator.
Neither Roberson nor any other prior art discloses “the control package being operable to detect a trigger event and control the actuator to cause the controlled pulses to be induced in the downhole environment in response to the trigger event”.
Therefore claim 1, and associated dependent claims are allowed. 
	Regarding Claim 9, Klaveness US4207619 discloses in fig. 1 and col. 5:18-32 a way of operating a downhole tool in response to detected sensor data.
	However neither Klavenss nor any prior art discloses teaches or suggests “A method comprising: detecting a trigger event at a tool in a first location in a downhole environment of a well system; operating a downhole tool in response to the trigger event; and controlling, using a processor, an actuator to produce controlled pulses in the downhole environment in response to detecting the trigger event or to operating the 
	Therefore Claim 9 and associated dependent claims are allowed. 
Regarding Claim 16, Aronstam discloses a downhole device(fig. 2A, 2B and col.10:4-14) for use in a downhole environment, the downhole device comprising: a solenoid (solenoid 209 of figs. 2A, 2B and col.10:4-14) to operate the downhole device; an input (string 201 of fig. 2A and col.10:4-14)  connected to the solenoid; a mechanical resonator (resonant cavity 207 of fig. 2B and col.10:4-14) operable to induce controlled vibrations (col.10:15-20) into the downhole environment.
Neither Aronstam nor any other prior art discloses, teaches or suggests provide a signaling voltage to the solenoid; and an actuator coupled to the solenoid to strike the mechanical resonator in response to the signaling voltage and cause the controlled vibrations.
Therefore, Claims 16 and associated dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685